             Case 1:20-cv-02221-JEB Document 1 Filed 08/12/20 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

ANGEL MUNGUIA,                                       )
28454 Bay Branch Dr.                                 )
Daphne, AL 36526                                     )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )
                                                     )
U.S. DEPARTMENT OF STATE,                            )
600 19th Street, NW, Suite 5.600                     )
Washington, D.C. 20522                               )
                                                     )
        Defendant.                                   )

                                           COMPLAINT

        1. Plaintiff, ANGEL MUNGUIA, brings this Freedom of Information Act suit to force

Defendant U.S. DEPARTMENT OF STATE to produce the records that Salvador Nasralla, (a

candidate in Honduras’s 2017 Presidential General Elections,) presented to the U.S.

DEPARTMENT OF STATE alleging General Elections in Honduras may have been tampered

with. Defendant has failed to comply with the FOIA request and has not responded for over a

year.

                                            PARTIES

        2.      Plaintiff ANGEL MUNGUIA made the FOIA request at issue in this case.

        3.      Defendant U.S. DEPARTMENT OF STATE (“the STATE DEPARTMENT”) is

a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

        4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.
             Case 1:20-cv-02221-JEB Document 1 Filed 08/12/20 Page 2 of 3


       5.       Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                           FEBRUARY 13, 2019, FOIA REQUEST

       6.       On February 13, 2019, MUNGUIA submitted a FOIA request to the STATE

DEPARTMENT for “documentation the Honduran Presidential Candidate, Salvador Nasralla,

presented the State Department to show the elections in Honduras might have been tampered

with due to an Amazon Server in Texas counting the votes shutdown and rebooted with flipped

results.” The time frame for the search is from October 30, 2017 to March 1, 2018. Exhibit A.

       7.       MUNGUIA requested a fee waiver and expedited processing.

       8.       Soon after submitting the request via email, MUNGUIA received an automated

email from the STATE DEPARTMENT with a “review of the request.” Exhibit A.

       9.       On March 13, 2019, the STATE DEPARTMENT acknowledged receipt of the

request and assigned reference number F-2019-02851 to the matter. Exhibit B.

       10.      In that letter, the STATE DEPARTMENT denied expedited processing and

sought an extension due to “unusual circumstances.” Exhibit B.

       11.      Having received no further correspondence from the STATE DEPARTMENT for

over a year, MUNGUIA sought an update on his request on June 23, 2020. Exhibit C.

       12.      On June 23, 2020, the STATE DEPARTMENT stated that the “request is in

process and has a November 30, 2022, estimated date of completion.” Exhibit C at 2.

       13.      STATE DEPARTMENT is aware that under FOIA, agencies are required to

“promptly” produce non-exempt records.

       14.      As of the date of this filing, the STATE DEPARTMENT has not issued a

determination and has produced no records responsive to the request.

                         COUNT I – FEBRUARY 13, 2019, FOIA REQUEST

       15.      The above paragraphs are incorporated herein.


                                              -2-
             Case 1:20-cv-02221-JEB Document 1 Filed 08/12/20 Page 3 of 3


      16.       The STATE DEPARTMENT is a federal agency, subject to FOIA.

      17.       The requested records are not exempt under FOIA.

      18.       The STATE DEPARTMENT has failed to comply with FOIA.

WHEREFORE, MUNGUIA asks the Court to:

      i.        declare that the STATE DEPARTMENT violated FOIA;

      ii.       order the STATE DEPARTMENT to conduct a reasonable search for records and

                to produce the requested records;

      iii.      enjoin the STATE DEPARTMENT from withholding non-exempt public records

                under FOIA;

      iv.       award MUNGUIA attorneys’ fees and costs;

      v.        award such other relief the Court considers appropriate.


Dated: August 12, 2020



                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ Matthew V. Topic

                                                     Attorney for Plaintiff
                                                     ANGEL MUNGUIA

                                                     Matthew Topic, D.C. Bar No. IL 0037
                                                     Joshua Burday, D.C. Bar No. IL 0042
                                                     Merrick Wayne, D.C. Bar No. IL 0058
                                                     LOEVY & LOEVY
                                                     311 North Aberdeen, 3rd Floor
                                                     Chicago, IL 60607
                                                     312-243-5900
                                                     foia@loevy.com




                                               -3-
